DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 4-14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakroff 2,907,242.
In regard to claim 1, Chakroff discloses (figs. 7-9) a hose connection system for connecting a hose to a gas turbine engine, comprising:
a connection fitting;
the connection fitting comprising a first member 13 (“to be attached to the gas turbine engine” is considered an intended use limitation that carries little patentable weight in an apparatus claim), a mating component 15 to be attached to the hose 14, and a splined second member 12 to be torqued onto the first member 13; 
wherein the mating component is positioned between the first member 13 and the splined second member 12 (the flange on the left end of 15 is positioned between 13 and splines 12); and
a connection tool 25;

splines;
wherein the plurality of drive wheel splines torque the splined second member 12b onto the first member 13.
In regard to claim 2, wherein the gas turbine engine comprises an endcover (the claim is only positively drawn to the fitting and not the fitting in combination with the turbine engine).
In regard to claim 4, wherein the first member 13 comprises a first member threaded portion and the second member comprises a complimentary second member threaded portion (see fig. 3).
In regard to claim 5, wherein the connection tool comprises a drill (see col. 1, lines 45-47).
In regard to claim 6, wherein the drill comprises a reversible drill (see col. 1, lines 45-47).
In regard to claim 7, wherein the connection tool comprises a drill adapter 30 in communication with the drill and the drive wheel 21b.
In regard to claim 8, wherein the drive wheel comprises a drive wheel axel and wherein the drive wheel rotates about the drive wheel axis within a drive wheel chamber 32.
In regard to claim 9, wherein the splined second member comprises a plurality second member splines 12b and wherein the plurality of second member splines cooperate with the plurality of drive wheel splines 21b.
In regard to claim 10, wherein the connection tool comprises a first connection arm 25 and a second connection arm 25.

In regard to claim 12, wherein the first connection arm and the second connection arm define a fitting aperture 11b therebetween for the connection fitting.
In regard to claim 13, wherein the first connection arm and the second connection arm hold the first member stationary while torqueing the second member (see fig. 8).
In regard to claim 14, wherein the hose comprises a flexible gas hose or a flexible air hose 14.
In regard to claim 16, Chakroff discloses a hose connection system for connecting a flexible hose to an endcover of a gas turbine engine, comprising:
a connection fitting;
the connection fitting comprising a first member 13 to be attached to the endcover, a mating component 15 to be attached to the flexible hose, and a splined second member 11 to be torqued onto the first member 13; 
wherein the mating component is positioned between the first member 13 and the splined second member 12 (the flange on the left end of 15 is positioned between 13 and splines 12); and
a connection tool 30;
the connection tool comprising a drill and a drive wheel 21b with a plurality of drive wheel splines;
wherein the plurality of drive wheel splines torque the splined second member onto the first member.
In regard to claim 18, wherein the first member 13 comprises a first member threaded portion and the second member 11 comprises a complimentary second member threaded portion.

In regard to claim 20, wherein the connection tool comprises a drill adapter 30 in communication with the drill and the drill drive wheel.
Claim(s) 1-3 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilkington 977,472.
In regard to claim 1, Pilkington discloses a hose connection system (“for connecting a hose to a gas turbine engine” is considered an intended use limitation that carries little patentable weight in an apparatus claim), comprising:
a connection fitting;
the connection fitting comprising a first member (left element 12) (“to be attached to the gas turbine engine” is also considered an intended use limitation), a mating component (right element 12) to be attached to the hose, and a splined 21 second member 13 to be torqued onto the first member (left element 12); 
wherein the mating component (right element 12) is positioned between the first member (left element 12) and the splined second member 13 (portion 18 of right element 12 is between portion 15 of second member 13 and left element 12); and
a connection tool 23;
the connection tool comprising a drive wheel 22 with a plurality of drive wheel
splines;
wherein the plurality of drive wheel splines torque the splined second member 13 onto the first member (left element 12).

In regard to claim 3, wherein the first member (left element 12) comprises a plurality of first member splines 21.
In regard to claim 16, Pilkington discloses a hose connection system (“for connecting a flexible hose to an endcover of a gas turbine engine” is considered an intended use limitation that carries little patentable weight in an apparatus claim), comprising:
a connection fitting;
the connection fitting comprising a first member (left element 12) to be attached to the endcover, a mating component (right element 12) to be attached to the flexible hose, and a splined second member 13 to be torqued onto the first member (left element 12); 
wherein the mating component (right element 12) is positioned between the first member (left element 12) and the splined second member 13 (portion 18 of right element 12 is between portion 15 of second member 13 and left element 12); and
a connection tool 23;
the connection tool comprising a drill and a drive wheel with a plurality of drive wheel splines 22;
wherein the plurality of drive wheel splines 22 torque the splined second member onto the first member.
In regard to claim 17, wherein the first member (left element 12) comprises a plurality of first member splines 21.
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
Applicant argues that the coupling collar or nut 11 of Chakroff is not torqued onto the tube 13.  The Examiner disagrees, as tool 20 torgues nut 11 onto 13 and draws the flange 15 of pipe 14 towards 13 during the torqueing of collar 11 onto 13.  It is the Examiners position that the flange portion on 15 (the mating component) is positioned between the first member 1	13 and the splined second member 12.  Therefore the rejection in view of Chakroff has been maintained.
Regarding Pilkington, the same prior art is has been used, but reinterpreted with different reference numbers of Pilkington being assigned to the recited structure of the present invention and differs from the previous rejection, but is explained in further detail in the prior art rejection section above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID BOCHNA/Primary Examiner, Art Unit 3679